Citation Nr: 1743763	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg disorder.


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active service from April 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The claim was previously remanded in May 2015 for additional development including VA examinations and opinions. The additional development was complete and jurisdiction has returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014). Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Following the previous May 2015 remand, the Veteran received several VA examinations including a nerves examination in July 2015. The opinion generated by the examiner based on this examination was that the Veteran does not have neuropathy secondary to his service-connected diabetes mellitus. However, the examiner made findings that the Veteran has incomplete paralysis of the sciatic nerve in both lower extremities.  The reason why this is an important fact is that after this examination, the Veteran was awarded service connection for impairments involving his right hip from a shrapnel injury he sustained in service.  The examiner did not address whether the incomplete paralysis of the sciatic nerve in the lower extremities was related to the in-service injury to the right hip with residual shrapnel or secondary to that disability.  Therefore, with a newly-established in-service event and radiculopathy being a lower extremity disorder, the Board finds an additional opinion is necessary as to a nexus between the Veteran's military service or a service-connected disability and any potential radiculopathy disability. 

Accordingly, the case is REMANDED for the following action:

1. If possible return the claim to the same examiner from July 2015, if not, one of equal expertise. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination. The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner is asked to provide the following opinions, providing another examination if necessary. The examiner must include a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached: 

a). Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current disability of radiculopathy in either leg at any point during the pendency of this claim?  Please address each lower extremity.

b.) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's radiculopathy disability had its onset in service or is otherwise related to service, particularly to his in-service right hip injury with residual shrapnel?

c.) If any current radiculopathy disability did not have its onset in service, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's radiculopathy disability is caused by the Veteran's service-connected right hip disability?

d.) If the radiculopathy disability is not caused by the Veteran's service-connected right hip disability, is it at least as likely as not that the Veteran's radiculopathy disability is permanently aggravated by the service-connected right hip disability? (The definition of aggravation is below.)

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the radiculopathy disability (i.e., a baseline) before the onset of the aggravation.

2. Following the above development, review the opinions in order to ensure adequacy and compliance with the above directives. If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary. The opinions should include addressing and reconciling any conflicting opinions within the claim file. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3. Then, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

